Citation Nr: 0903707	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  07-17 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a cervical spine disability.  

2.  Entitlement to an initial rating in excess of 10 percent 
for a lumbar spine disability.  

3.  Entitlement to an initial rating in excess of 10 percent 
for dermatitis of the inner thigh.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nancy Snyder
INTRODUCTION

The veteran had active service from March 1982 to September 
2005.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2005 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's cervical spine disability is not manifested 
by ankylosis, forward flexion to 30 degrees or less, combined 
range of motion to 170 degrees or less, muscle spasm, 
guarding, doctor-prescribed bed rest, or neurologic deficit.  

2.  Prior to June 21, 2007, the veteran's lumbar spine 
disability is not manifested by flexion to 60 degrees or 
less, combined range of motion to 120 degrees or less, 
ankylosis, muscle spasm, guarding, doctor-prescribed bedrest, 
or neurologic deficit.  

3.  Effective June 21, 2007, the veteran's lumbar spine 
disability is manifested by forward flexion limited to 60 
degrees but is not manifested by forward flexion to less than 
60 degrees, ankylosis, neurologic deficit, or doctor-
prescribed bedrest.  

4.  The veteran's dermatitis does not affect more than 20 
percent of the entire body, does not affect exposed areas, 
and does not require systemic therapy. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
cervical spine disability are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5242 (2008); DeLuca v. Brown, 8 Vet. App. 202 (1995).

2.  Prior to June 21, 2007, the criteria for a rating in 
excess of 10 percent are not met, but from June 21, 2007, 
forward, the criteria for a 20 percent rating, but no higher, 
are met for a lumbar spine disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§  4.7, 4.40, 4.45, 4.59, 4.71a; 
Diagnostic Code 5243 (2008); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

3.  The criteria for a rating in excess of 10 percent for 
dermatitis are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Prior to the initial adjudication, the agency of original 
jurisdiction (AOJ) sent a letter to the veteran providing the 
notice then required for the initial claims of service 
connection.  Service connection was subsequently granted, and 
the veteran appealed the initial ratings.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed.  In any event, in February 2007, the AOJ 
sent letters to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the claim 
for an increased initial rating, to include as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and 
the claim was subsequently readjudicated.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  VA has done 
everything reasonably possible to assist the veteran with 
respect to his claim for benefits, such as obtaining medical 
evidence and providing VA examination.  The Board finds that 
no additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002).  Thus, the Board finds the claims 
are ready for adjudication.  

Increased Ratings

For historical purposes, it is noted that service connection 
was established for a cervical spine disability, a lumbar 
spine disability, and dermatitis of the inner thigh by the RO 
in the October 2005 decision currently on appeal, based on 
evidence that chronic dermatitis and lumbar spine and 
cervical spine disabilities were incurred during service.  In 
the October 2005 rating decision, the RO assigned a 10 
percent disability evaluation for the cervical spine 
disability and noncompensable disability evaluations for the 
lumbar spine disability and the dermatitis, effective October 
1, 2005.  The veteran appealed the initial ratings, and after 
review of additionally obtained evidence, the RO increased 
the ratings for the dermatitis and the lumbar spine 
disability to 10 percent, effective October 1, 2005. See July 
2007 Rating Decisions.  The veteran claims that a higher 
evaluation is warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating 
(such as in this case), consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Board will thus 
consider entitlement to "staged ratings."

Cervical Spine Disability 

An April 2005 VA examination record reflects the veteran's 
history of chronic neck pain with radiation to the shoulders.  
The veteran reported having flare-ups from things such as 
sleeping in the wrong position.  Examination revealed no 
audible or palpable crepitus, normal cervical lordosis, and 
no paravertebral muscle spasm.  Motion testing indicated 
extension to 30 degrees, forward flexion to 50 degrees, 
lateral flexion to 35 degrees bilaterally, and rotation to 65 
degrees bilaterally, all without discomfort.  The record 
indicates that magnetic resonance imaging (MRI) showed 
evidence of degenerative disc disease (DDD) in the mid-parts 
of the cervical spine along with osteoarthritis.  The 
examiner diagnosed the veteran with DDD and degenerative 
joint disease (DJD) of the cervical spine with no loss of 
motion.  

Another VA examination was conducted in June 2007.  The 
examination record reflects the veteran's history of fatigue, 
decreased motion, stiffness, weakness, and chronic sharp 
radicular pain.  The veteran reported that his pain flared up 
approximately every two to three weeks, lasting one to two 
days per flare-up, and he indicated that, during a flare-up, 
he goes to work but does as little as possible around the 
house.  The veteran denied incontinence, erectile 
dysfunction, numbness, paresthesias, weakness, falls, or 
unsteadiness.  The veteran also denied any incapacitating 
episodes during flare-ups.  Examination revealed no objective 
evidence of spasm, atrophy, guarding, pain with motion, 
tenderness, or weakness.  Posture, head position, gait, and 
spinal curvature were normal, and the spine appeared 
symmetrical.  Additionally, motor strength was full, 
sensation was intact, and reflexes were normal.  The examiner 
noted that there was no ankylosis, and range of motion 
testing indicated that the veteran could extend to 45 degrees 
with pain beginning at 40 degrees, flex to 45 degrees with 
pain beginning at 40 degrees, lateral flex to 30 degrees with 
pain beginning at 30 degrees, and rotate to 80 degrees 
bilaterally, without pain.  There was no additional pain 
after repetitive use except with lateral flexion and no 
additional loss of motion after repetition.  The examiner 
diagnosed the veteran with DDD and DJD of the cervical spine, 
with no objective evidence of radiculopathy.  The examiner 
noted that a Lasegue's sign was positive but stated that a 
Lasegue test is nonspecific, and he indicated that he 
believed the veteran had no neurologic dysfunction.  The 
examiner opined that the lumbar spine disability had 
"significant effects" on occupation due to decreased 
concentration; decreased mobility, strength, and manual 
dexterity; difficulty reaching; and problems with lifting and 
carrying.  The examiner also noted that the veteran worked at 
a computer all day, which caused increased neck pain. 

The veteran's cervical spine disability is rated at 10 
percent under Diagnostic Code (DC) 5243, intervertebral disc 
syndrome (IDS).  VA regulations indicate that IDS can be 
rated either under the General Rating Formula for Diseases 
and Injuries of the Spine (Formula) or under the Formula for 
Rating IDS.  See 38 C.F.R. § 4.71a, DC 5243.  The Formula 
provides a rating in excess of 10 percent for forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
cervical spine not greater than 170 degrees; or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  The proper rating under the Formula is 
determined without regard to symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  The 
appropriate rating for limitation of motion is determined 
after consideration of functional loss due to flare-ups, 
fatigability, incoordination, weakness, and pain on movement.  
See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. 
§§ 4.40, 4.45.  A separate rating may be assigned for any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment.  See Formula, 
Note 1.  

After reviewing the record, the Board concludes that a rating 
in excess of 10 percent is not warranted during any portion 
of the rating period on appeal.  There is no finding of 
ankylosis, and the records indicate that the veteran has 
range of motion in his cervical spine; there is no fixation.  
The records also do not indicate that the veteran has flexion 
limited to 30 degrees or less or that the veteran's combined 
range of motion is 170 degrees or less, and the reported 
range of motion is consistently too significant to warrant a 
higher rating even after consideration of functional 
limitation due to factors such as pain, weakness, 
fatigability or incoordination.  See 38 C.F.R. §§ 4.40; 4.45 
and DeLuca, 8 Vet. App. 202, 206-07.  Additionally, there are 
no findings of guarding, spasm, abnormal gait or abnormal 
spinal contour.  In sum, a higher rating is not warranted 
under the Formula.  The Board further finds that a separate 
rating for any associated objective neurologic abnormalities 
is also not warranted as there is no competent evidence of 
any neurological deficit; the veteran has been found to be 
neurovascularly normal.  Consequently, a rating in excess of 
10 percent is not warranted under the Formula.  

A rating in excess of 10 percent under the Formula for Rating 
IDS is also not warranted.  The Formula for Rating IDS 
provides a rating in excess of 20 percent for IDS with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks in the previous 12 months.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  The evidence of record does not contain any 
complaints of incapacitating episodes, and there is no 
evidence, or even allegation, of doctor-prescribed bedrest.  
Thus, a rating in excess of 10 percent is not warranted under 
the Formula for Rating IDS.  

In conclusion, there is no schedular basis for an evaluation 
in excess of 10 percent for the veteran's cervical spine 
disability for any portion of the rating period on appeal.  
The Board has also considered whether extraschedular 
consideration is warranted.  An extraschedular rating may be 
assigned where there is evidence of exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the service-
connected disorder, which would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
In other words, the schedular criteria are inadequate to 
evaluate the disability.  

In this case, the evidence does not show that the schedular 
criteria are inadequate to evaluate the veteran's cervical 
spine disability.  The evidence does not indicate that the 
veteran's cervical spine disability has necessitated 
frequent, let alone any, periods of hospitalization.  
Additionally, there is no competent evidence that the 
disability at issue causes marked interference with 
employment or otherwise produces unrecognized impairment 
suggesting extraschedular consideration is indicated.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).


Lumbar Spine Disability 

An April 2005 VA examination record reflects the veteran's 
history of chronic pain which radiates to the hips and right 
leg.  The veteran reported that he has exacerbations of the 
pain, and he estimated that he made at least three emergency 
room visits during the previous three years and lost one to 
two days of work over the past year because of exacerbations.  
The veteran also estimated that he loses 90 percent of his 
range of motion during exacerbations.  Examination revealed 
normal gait, erect posture, negative straight leg raise to 90 
degrees bilaterally, normal lumbar lordosis, and no spasm or 
tenderness.  Motion testing indicated extension to 30 
degrees, lateral flexion to 30 degrees bilaterally, forward 
flexion to 90 degrees, and 45 degrees of rotation 
bilaterally, all without complaint of discomfort.  The record 
notes that previously taken radiographic images showed 
evidence of DDD and DJD in the lumbar spine.  The examiner 
diagnosed the veteran with DDD and DJD of the lumbar spine.  

Another VA examination was conducted in June 2007.  The 
examination record reflects the veteran's history of fatigue, 
decreased motion, stiffness, weakness, and chronic radicular 
pain and tightness.  The veteran reported that his pain 
flared up approximately every two to three weeks, lasting one 
to two days per flare-up.  The veteran indicated that during 
flare-ups, he goes to work but does as little as possible 
around the house.  The veteran denied incontinence, erectile 
dysfunction, numbness, paresthesias, weakness, falls, or 
unsteadiness.  The veteran also denied any incapacitating 
episodes during flare-ups.  Examination revealed no objective 
evidence of spasm, atrophy, guarding, pain with motion, 
tenderness, or weakness.  Additionally, posture, head 
position, gait, and spinal curvature were normal, and the 
spine appeared symmetrical.  Furthermore, motor strength was 
full, sensation was intact, and reflexes were normal.  The 
examiner noted that there was no ankylosis, and range of 
motion testing indicated that the veteran could flex to 60 
degrees without pain.  There was pain after repetitive 
flexion, but no additional loss of motion after repetition.  
The veteran could also extend to 30 degrees without pain, to 
include after repetition, lateral flexion to 30 degrees 
bilaterally without pain, to include after repetition, and 
rotate to 30 degrees bilaterally without pain, to include 
after repetition.  The examiner diagnosed the veteran with 
DDD and DJD of the lumbar spine, with no objective evidence 
of radiculopathy.  The examiner noted that a Lasegue's sign 
was positive, but he indicated that the test is nonspecific 
and that he believed the veteran had no neurologic 
dysfunction.  The examiner opined that the lumbar spine 
disability had "significant effects" on occupation due to 
decreased concentration, decreased mobility, decreased manual 
dexterity, difficulty reaching, and problems with lifting and 
carrying.  

The veteran's lumbar spine disability is rated at 10 percent 
under DC 5243, IDS.  VA regulations indicate that IDS can be 
rated either under the General Rating Formula for Diseases 
and Injuries of the Spine (Formula) or under the Formula for 
Rating IDS.  

The Formula provides a 20 percent rating for forward flexion 
greater than 30 degrees but not greater than 60 degrees, 
combined range of motion not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  It also provides a 
40 percent rating for forward flexion of 30 degrees or less 
or favorable ankylosis of the entire thoracolumbar spine, a 
50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine, and a 100 percent rating for unfavorable 
ankylosis of the entire spine.  The proper rating under the 
Formula is determined without regard to symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
The appropriate rating for limitation of motion is determined 
after consideration of functional loss due to flare-ups, 
fatigability, incoordination, weakness, and pain on movement.  
See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. 
§§ 4.40, 4.45.  Unfavorable ankylosis is defined as a 
condition in which the entire cervical, thoracolumbar, or 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Favorable ankylosis is fixation of a spinal 
segment in neutral position (zero degrees).  See Formula, 
Note 5.  A separate rating may be assigned for any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment.  See Formula, Note 
1.  

The Formula for Rating IDS provides a 20 percent rating for 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months and a 
40 percent rating for IDS with incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months, and a 60 percent rating for 
IDS with incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  The Formula 
for Rating IDS defines an "incapacitating episode" as a 
period of acute signs and symptoms due to IDS that requires 
bedrest prescribed by a physician and treatment by a 
physician.  

After review of the evidence, the Board finds that a staged 
rating is appropriate based on the objective evidence of more 
severe symptoms on the date of the June 2007 exam.  

From June 21, 2007, forward, the Board finds that a 20 
percent rating is warranted based on the evidence of flexion 
limited to 60 degrees.  A rating in excess of 20 percent is 
not warranted, however.  The evidence of record does not 
contain any complaints of incapacitating episodes, and there 
is no evidence, or even allegation, of doctor-prescribed 
bedrest.  There is also no finding of ankylosis or limitation 
of flexion to 30 degrees or less, and the reported range of 
motion is consistently too significant to warrant a higher 
rating even after consideration of additional functional 
limitation due to factors such as pain, weakness, 
fatigability or incoordination.  See 38 C.F.R. §§ 4.40; 4.45 
and DeLuca, 8 Vet. App. 202, 206-07.  The Board further finds 
that a separate rating for any associated objective 
neurologic abnormalities is also not warranted as there is no 
competent evidence of any neurological deficit, and the 
veteran was found to be neurovascularly normal.  

The Board finds that a rating in excess of 10 percent is not 
warranted prior to June 21, 2007, however.  During this 
period, the evidence does not contain any findings of 
ankylosis, flexion to 60 degrees or less, or combined range 
of motion to 120 degrees or less.  The Board notes that the 
evidence dating during this period reflects the veteran's 
history of losing 90 percent of range of motion during 
exacerbations.  The same evidence suggests that such 
exacerbations were uncommon (approximately once a year), 
however, and after review of all the evidence, the Board 
finds that the veteran's general range of motion is too 
significant to warrant a higher rating, even after 
consideration of functional limitation due to factors such as 
pain, weakness, fatigability or incoordination.  See 38 
C.F.R. §§ 4.40; 4.45 and DeLuca, 8 Vet. App. 202, 206-07.  
Additionally, there is no evidence of spasm, guarding, 
abnormal gait, or abnormal spinal contour, and the record 
contains no evidence, to include history, of doctor-
prescribed bedrest.  Furthermore, the Board finds that a 
separate rating for any associated objective neurologic 
abnormalities is not warranted as there is no competent 
evidence of neurological deficit, and the veteran was found 
to be neurovascularly normal.  Consequently, a rating in 
excess of 10 percent is not warranted prior to June 21, 2007  

In sum, the Board finds that a rating of 20 percent, but no 
higher, is warranted effective June 21, 2007, the date of the 
VA examination.  A rating in excess of 10 percent is not 
warranted prior to that date, however.  

In light of the evidence of occupational impairment as a 
result of the lumbar spine disability, the Board has also 
considered whether extraschedular consideration is warranted 
for any period on appeal.  An extraschedular rating may be 
assigned where there is evidence of exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the service-
connected disorder, which would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
In other words, the schedular criteria are inadequate to 
evaluate the disability.  

In this case, the evidence does not show that the schedular 
criteria are inadequate to evaluate the veteran's lumbar 
spine disability.  The evidence does not indicate that the 
veteran's lumbar spine disability has necessitated frequent, 
let alone any, periods of hospitalization.  Additionally, 
there is no competent evidence that the disability at issue 
causes marked interference with employment or otherwise 
produces unrecognized impairment suggesting extraschedular 
consideration is indicated.  In the absence of evidence of 
these factors, the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

Dermatitis 

An April 2005 VA examination record indicates that the 
veteran had mild chronic dermatitis along the inner aspect of 
both upper thighs.  The record indicates that a punch biopsy 
recently showed no evidence of fungal infection and that the 
"veteran had responded nicely to a local steroid cream."  
The examiner reported that the exact etiology of the 
dermatitis was unknown and that the skin was otherwise 
normal.  

In January 2007, the veteran submitted a statement indicating 
that he still had dermatitis which was manifested by constant 
itching in his scrotal area for which he had been provided 
multiple medications and suggestions, none of which solved 
the problem.  The veteran reported that he had periods of 
rashes/itching down to the inner part of the knees, which he 
believed may (or may not) be related to the scrotal 
condition.  He also reported having scars and discolorations 
from the rashes and medications.  

Another VA examination was conducted in June 2007.  The 
examination record reflects the veteran's history of constant 
itching, redness, hardness, and rashing in the skin, for 
which the veteran used topical corticosteroids.  The record 
also reflects the veteran's history of functional impairment 
due to the skin condition.  The veteran reported that, at 
work, he has increased itching when sitting and he has to use 
a wide chair to keep his legs separated because heat 
exacerbates the condition.  The veteran also reported that 
during exacerbations, he has to frequently wash and put cool 
water on the scrotum.  Physical examination revealed that the 
scrotal area had posterior redness and areas of hypertrophic 
and hyperpigmented skin bilaterally, each 2 centimeters by 2 
centimeters, which the examiner believed was due to the 
corticosteroids.  The examiner stated that less than 5 
percent of the total body area was affected and no percent of 
exposed areas were affected.  The examiner diagnosed the 
veteran with eczema/dermatitis at the scrotum and dermatitis 
of the inner thigh area without active lesion on exam. 

The veteran's scrotal dermatitis is rated under DC 7806.  DC 
7806 provides a 30 percent rating for dermatitis or eczema 
that affects 20 to 40 percent of the entire body, or 20 to 40 
percent of exposed areas affected, or requires systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of 6 weeks or more, but not 
constantly, during the previous 12 month period.  

The evidence indicates that the veteran's dermatitis affects 
less than 20 percent of the entire body, to include after 
consideration of the reported extent of the flare-ups (down 
to the inside of the knee).  It also affects less than 20 
percent of exposed areas.  Finally, there is no evidence of 
the use of systemic therapy; rather, the evidence solely 
indicates that the veteran uses topical therapy.  
Consequently, a higher rating is not warranted under DC 7806.  

A higher rating is also not warranted under an alternate 
rating code.  The evidence does not report any findings of 
disfigurement, scarring, or limitation of function.  Thus, a 
schedular rating in excess of 10 percent for dermatitis is 
denied.  

In light of the evidence of occupational impairment as a 
result of the dermatitis, the Board has also considered 
whether extraschedular consideration is warranted.  An 
extraschedular rating may be assigned where there is evidence 
of exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to the service-connected disorder, which would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  In other words, the schedular 
criteria are inadequate to evaluate the disability.  

In this case, the evidence does not show that the schedular 
criteria are inadequate to evaluate the veteran's dermatitis.  
The evidence does not indicate that the veteran's dermatitis 
has necessitated frequent, let alone any, periods of 
hospitalization.  Additionally, there is no competent 
evidence that the disability at issue causes marked 
interference with employment or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.  In the absence of evidence of 
these factors, the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Thun v. Peake, 22 Vet. App. 111 
(2008).


ORDER

A rating in excess of 10 percent for a cervical spine 
disability is denied.

Prior to June 21, 2007, a rating in excess of 10 percent is 
denied, but from June 21, 2007, forward, a 20 percent rating, 
but no higher, is granted for a lumbar spine disability.

A rating in excess of 10 percent for dermatitis is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


